Citation Nr: 1452381	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-13 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, rated 20 percent prior to July 14, 2014, and 40 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral lower extremity polyneuropathy, to include as due to herbicide exposure.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D. H. 


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to June 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011, November 2011, March 2012 and February 2013 rating decisions of the Department of Veterans Affairs Regional Office (RO) in St Paul, Minnesota.  The June 2011 rating decision granted service connection for PTSD and assigned a 30 percent evaluation, effective from July 28, 2010.  The November 2011 rating decision denied service connection for bilateral lower extremity polyneuropathy.  The March 2012 rating decision, in pertinent part, denied an increased evaluation for bilateral hearing loss.  The February 2013 rating decision, in pertinent part, denied entitlement to a TDIU.  

During the pendency of this appeal, in a March 2012 rating decision, the RO granted an increase in the evaluation of the Veteran's PTSD claim, and assigned a 50 percent rating, effective from July 28, 2010, the effective date of the award of service connection.  Similarly, an August 2014 rating decision granted a 40 percent evaluation for bilateral hearing loss effective from July 14, 2014.  Because these increased ratings do not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claims remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

In August 2014, the Veteran provided testimony at a Travel Board hearing, conducted in St. Paul, Minnesota, before the undersigned Veterans Law Judge, the transcript of which is of record.  During the Travel Board hearing, the Veteran submitted additional evidence.  The Veteran waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).  However, additional evidence, including VA treatment records, dated from September 2013 to July 2014, were associated with the claims file subsequent to the most recent, August 2012 supplemental statement of the case issued for entitlement to service connection for bilateral lower extremity polyneuropathy and the Veteran did not waive review of this evidence.  However, in light of the favorable decision below, for entitlement to service connection for bilateral lower extremity polyneuropathy, a remand with respect to this issue for the additional evidence to be considered by the RO is not warranted.

The issues of entitlement to an initial evaluation in excess of 50 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In August 2014 testimony, prior to the promulgation of a decision in the appeal, the Veteran stated that withdrawal his claim for entitlement to an increased rating for bilateral hearing loss, rated 20 percent prior to July 14, 2014, and 40 percent thereafter, is requested.

2.  Resolving all reasonable doubt in the Veteran's favor, the Board finds the Veteran set foot on land in the Republic of Vietnam and thus it is presumed that he was exposed to herbicides.

3.  The medical evidence of record does not reflect a medical diagnosis of acute or subacute peripheral neuropathy during or since service.

4.  The medical evidence of record reflects current diagnoses of bilateral lower extremity polyneuropathy and bilateral lower extremity peripheral neuropathy.  

5.  The probative medical evidence of record includes private medical opinions which indicated the Veteran's bilateral lower extremity polyneuropathy and bilateral lower extremity peripheral neuropathy are likely the result of exposure to Agent Orange during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an increased rating for bilateral hearing loss, rated 20 percent prior to July 14, 2014, and 40 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection bilateral lower extremity polyneuropathy and bilateral lower extremity peripheral neuropathy are met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating - Bilateral Hearing Loss

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2014).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204 (2014).

During the August 2014 Board hearing, the Veteran, along with his authorized representative, withdrew his appeal as to the issue of entitlement to an increased rating for bilateral hearing loss, rated 20 percent prior to July 14, 2014, and 40 percent thereafter.  As a result, there remain no allegations of error of fact or law for appellate consideration with regard to this issue. Accordingly, it is therefore dismissed.

Service Connection - Bilateral Lower Extremity Polyneuropathy

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this decision, the Board grants service connection for bilateral lower extremity polyneuropathy and bilateral lower extremity peripheral neuropathy.  This award represents a grant of this specific issue on appeal.  Therefore, VA's duty to notify or assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  

Service connection for chronic disabilities, including organic diseases of the nervous system, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service. 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Exposure to certain herbicide agents shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.309(e).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i). 

For any Veteran, who during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975), there is a presumption of service connection for acute or sub acute peripheral neuropathy if such manifested to a compensable degree within one year after the date of exposure, even if there is no record of such disease during service.  The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appeared within weeks or months of exposure to an herbicide agent and resolved within two years of the date of onset.  38 U.S.C.A. § 1116(a)(1), (2) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) and (Note 2) (2014).

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a) (2014).  The Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  

With regard to inland waterways, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; VAOPGCPREC 27-97 (mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance, which states that "brown water" Veterans served aboard smaller patrol vessels or supply vessels that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of the Republic of Vietnam.  See M21-1MR, Part IV, Subpart ii, ch. 2, sec. (C)(10)(k) (2011).  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.  However, exposure to herbicides during service aboard a Navy ship that operated on the offshore waters of the Republic of Vietnam, can be establish exposure on a presumptive basis if certain conditions are met.  Specifically, if the evidence shows the ship, docked on the shores or piers of the Republic of Vietnam, operated temporarily on the Republic of Vietnam inland waterways, or operated on close coastal waters for extended periods, with evidence that crew members went ashore, or smaller vessels from the ship went ashore regularly with supplies or personnel and evidence places the Veteran onboard the ship at the time the ship docked to the shore or pier or operated in inland waterways or on close coastal waters for extended periods, and the Veteran has stated that he went ashore when the ship docked or operated on close coastal waters for extended periods, if the evidence shows the ship docked to the shore or pier or that crew members were sent ashore when the ship operated on close coastal waters.  Id.  

Notwithstanding the aforementioned provisions relating to presumptive service connection for herbicide exposure, a Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran contends that service connection is warranted because his bilateral lower extremity polyneuropathy is a result of exposure to herbicide agents in Vietnam.  The Veteran primarily contends that service connection is warranted for bilateral lower extremity polyneuropathy, on a presumptive basis as a result of his Vietnam Era service aboard the U.S.S. Oklahoma City, because he took helicopter trips to the landmass of Vietnam when the ship was docked at Da Nang harbor or operating in close proximity to obtain supplies.  The Veteran has also alleged herbicide exposure due to contaminated drinking water, in a June 2013 statement, and from exposure in Subic Bay Naval Base, in a November 2012 statement.  

The Veteran testified at the August 2014 Board hearing that he was exposed to herbicide agents while serving on the U.S.S. Oklahoma City as he went ashore to Da Nang for mail runs and to obtain specialty supplies such as lobster and ice cream.  The Board notes that the Veteran has maintained a consistent account of his duties during service as he provided a similar statement received by VA in November 2012, in which he stated he went to Da Nang to get mail and ice cream.  He also submitted a statement from his brother, received by VA in June 2013, who also served abroad the U.S.S. Oklahoma City, and whose service overlapped with the Veteran's service, who stated the Veteran was part of logistics support, which normally made weekly helicopter flights to Da Nang Army Air Base to pick up crew, mail and perishable supplies.  The Board finds that the post-service accounts of the Veteran having set foot in Vietnam to obtain supplies are both competent and credible.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his or her personal knowledge and experience).  

The assertions provided by the Veteran and his brother are largely consistent with information and articles regarding the U.S.S. Oklahoma City's Vietnam service record which indicated the ship conducted operations in the Da Nang area and anchored at Da Nang harbor on several occasions during the time period of the Veteran's service.  Specifically an article of the U.S.S. Oklahoma City's whereabouts, received by VA in January 2012, noted the ship was in and around Da Nang harbor in January 1969.  Additionally, the Veteran's service personnel records document service aboard the USS Oklahoma City and service during Vietnam operations between January 1969 and May 1972.  Therefore, the lay statements of the Veteran and his brother are competent and credible to establish that the Veteran had duty or visitation in the Republic of Vietnam.  Jandreau v. Nicholson, 492 F.3d 1372 , (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Board finds it reasonable that the Veteran set foot in the Republic of Vietnam.  There is nothing to refute the statements of the Veteran or his brother, and those statements are considered particularly credible in light of the information documented in the Veteran's service personnel records and the ship history.  Therefore, the evidence is in relative equipoise with respect to the Veteran's in-Vietnam service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran had duty or visitation service in Vietnam and, therefore, was exposed to herbicide agents during service.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas, 20 Vet. App. 257.

Thus, while the Board has determined, the Veteran had herbicide exposure during service, his service medical records are negative for complaints or findings related to peripheral neuropathy.  Additionally, there is no specific diagnosis of acute or subacute peripheral neuropathy in or since service, thus there is no basis for a grant of service connection, pursuant to 38 C.F.R. §§ 3.307 and 3.309, on a presumptive basis.  Significantly, as indicated above, however, the veteran may also establish service connection for bilateral lower extremity polyneuropathy and bilateral lower extremity peripheral neuropathy on a direct incurrence basis, as a result of disease or injury incurred or aggravated during active military service.

Current medical records establish that the veteran has diagnoses of bilateral lower extremity polyneuropathy and bilateral lower extremity peripheral neuropathy.  Specifically, an October 2011 VA peripheral nerves examination noted a diagnosis of peripheral neuropathy.  However, the October 2011 VA examiner noted such was not acute, did not occur within a year of discharge as the Veteran self-reported onset about 10 years prior and thus such did not meet the criteria for service connection on a presumptive basis due to Agent Orange exposure.  However, the October 2011 VA examiner did not provide a nexus opinion for peripheral neuropathy on any other basis.  

Multiple private medical letters also indicate diagnoses of bilateral lower extremity polyneuropathy and bilateral lower extremity peripheral neuropathy.   These medical letters also link bilateral lower extremity polyneuropathy and bilateral lower extremity peripheral neuropathy to herbicide exposure during military service.  Specifically, in a May 2013 medical letter, Dr. Davidson stated the Veteran had a very thorough neurological evaluation and no other sources for the peripheral neuropathy of the bilateral lower extremities has been identified and, as Agent Orange is a known neurotoxin, it is certain in the realm of reasonable medical possibilities that the Veteran's peripheral polyneuropathy is the result of known toxin exposure, Agent Orange.  

In an October 2012 medical letter, Dr. Davidson stated the Veteran suffered from peripheral neuropathy, that Agent Orange is a known neurotoxin that has resulted in an extraordinary number of peripheral neuropathy in Vietnam Veterans and there is no other cause for the Veteran's peripheral neuropathy.  A September 2012 private treatment record from Dr. Davidson stated the Veteran's polyneuropathy is likely related to toxin exposure during military service, as since the last consultation, he underwent laboratory tests to rule out potentially treatable causes of polyneuropathy that were subsequently negative.  An October 2012 VA treatment record from Dr. Tseng noted Agent Orange exposure in service and did not find any potential other causes for neuropathy as all [tests] returned essentially negative or unremarkable.  Dr. Tseng stated no other causes can be obtained based on the Veteran's serologic workup.

While these medical opinions are less than definitive, there is no contrary medical opinion of record.  As noted above, the October 2011 VA examination report did not contain a nexus opinion, other than on a presumptive basis.  The positive opinions are, therefore, unopposed.

When, after careful consideration of all procurable and assembled evidence, and reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the presumption of Agent Orange exposure, the uncontroverted medical evidence of a likely nexus between such exposure and the condition for which service connection is sought, and with resolution of all reasonable doubt in favor of the Veteran, the Board concludes that the criteria for a grant of service connection for bilateral lower extremity polyneuropathy and bilateral lower extremity peripheral neuropathy are met.


ORDER

The appeal for entitlement to an increased rating for bilateral hearing loss, rated 20 percent prior to July 14, 2014, and 40 percent thereafter, is dismissed.

Entitlement to service connection for bilateral lower extremity polyneuropathy and bilateral lower extremity peripheral neuropathy, is granted.


REMAND

In an October 2012 statement, the Veteran reported his PTSD condition was of such severity he was no longer able to work and that he was found sufficiently disabled to qualify for disability benefits from the Social Security Administration (SSA).  A January 2013 reply from SSA indicated such records were provided via compact disk.  However, a compact disk or printed copies related to such are not associated with the claims file.  Thus, as such records are relevant to both the increased rating claim for PTSD and entitlement to a TDIU, such SSA records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Additionally, in light of the Board's grant of service connection for bilateral lower extremity polyneuropathy and bilateral lower extremity peripheral neuropathy, a remand is warranted for the TDIU claim because if the Board were to consider the TDIU issue prior to the RO, such could result in prejudice to the Veteran's TDIU claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Additionally, the Board finds the December 2013 PTSD VA examiner's opinion with respect to the TDIU claim is inadequate.  Specifically the December 2013 VA PTSD examiner relied on the fact that the Veteran volunteered, but did not address whether the Veteran's service-connected disabilities, without consideration of any non service-connected disabilities and without regard to his age, preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Similarly, the December 2013 private evaluation report did not specifically address the appropriate criteria.  The December 2013 private evaluation report indicated the Veteran's functioning and virtually all impairment was due to his PTSD symptoms but also generally concluded that the Veteran's health problems are many and these also contribute to and compound his inability to be gainfully employed.  It is not clear what health problems to which the opinion refers, and if these are service-connected disabilities.  Thus, a remand for a VA examination is warranted.

Finally, a January 2014 rating decision stated that records from the Minneapolis VA Medical Center (VAMC), from July 2013 were considered.  However, July 2013 records, from the Minneapolis VAMC, are not associated with the claims file, although records, dated September 2013 to July 2014, are associated with the claims file.  Thus, on remand all relevant VA treatment records should be obtained, from the Minneapolis VAMC, to include any associated outpatient clinics, from July 2013, as well as updated records since July 2014, and associated with the claims file.  All attempts to obtain those records should be documented in the claims file. The Veteran and his representative must be notified of any inability to obtain the requested documents.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant VA treatment records from Minneapolis VAMC to include any associated outpatient clinics, from July 2013 to September 2013, as well as updated records since July 2014 and associate them with the claims folder.  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents

2.  Again request a copy of all records pertaining to the Veteran concerning a claim for Social Security disability benefits, to include all associated evidence and a copy of all disability determinations.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Schedule an examination by a Vocational Rehabilitation Specialist to obtain an opinion with respect to the TDIU claim.  The complete record, to include a copy of this Remand, and the claims folder, must be made available to and reviewed by the examiner.  The examiner must provide an opinion as to whether it is at least as likely as not (50 probability or more) that the Veteran's service-connected disabilities, without consideration of any non service-connected disabilities and without regard to his age, preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for the opinion expressed must be provided. 

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


